UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): November 9, 2015 Tribute Pharmaceuticals Canada Inc. (Exact name of registrant as specified in its charter) Ontario, Canada 000-31198 Not Applicable (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 151 Steeles Avenue East, Milton, Ontario, Canada L9T 1Y1 (Address of principal executive offices) (Zip Code) (905) 876-1118 Registrant’s telephone number, including area code N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 .Results of Operations and Financial Condition. On November 9, 2015, Tribute Pharmaceuticals Canada Inc. (the “Company”) issued a press release regarding the financial results for the third quarter of fiscal 2015. A copy of the Company’s press release is furnished as Exhibit 99.1 to this Current Report on Form 8-K. The information in this Current Report on Form 8-K, including the exhibit attached hereto, is furnished pursuant to Item 2.02 and shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section. Item 9.01. Financial Statements and Exhibits. d) Exhibits The following exhibit is furnished herewith: Exhibit No. Description Press release dated November 9, 2015. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TRIBUTE PHARMACEUTICALS CANADA INC. Date: November 9, 2015 By: /s/Scott Langille Scott Langille Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Press release dated November 9, 2015.
